DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s response filed on 10/28/2020 has been acknowledged by the Examiner. Claims 1-20 are pending. A complete action on the merits of claims 1-20 follows below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 9-11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razavi (2010/0174170) in view of Coldwell (2005/0065509) as further evidenced by Podhajsky (2006/0025760).
Regarding claim 1, Razavi teaches a system (Fig. 6) comprising:
a renal sheath including a distal end portion, a proximal end portion, and a medial portion between the distal and proximal end portions (sheath 12);
one or more electrode pairs disposed in the medial portion of the renal sheath (multiple electrodes 20a, 20b, etc),

While Razavi contemplates hemostasis during bleeding (a device which could more rapidly detect the presence of pericardial or retroperitoneal bleeding …rapid detection of such bleeding can lead to more timely management such as reversal of the patient’s anticoagulation response during such cardiac procedures), it does not teach that the electrodes produce heat to induce hemostasis in bleeding tissue surrounding the sheath and producing current to produce heat sufficient to effect hemostasis. 
However, Coldwell teaches it is well known in the art to prevent bleeding by one or more electrodes connected to an electric current to produce heat sufficient to effect hemostasis (apparatus 10 comprises electrodes 30 [0039] energy may be delivered in a bipolar mode by coupling one or more electrodes 30 to opposite terminals of a RF generator. [0040] the apparatus 10 may be used to coagulate tissue to prevent bleeding at one or more locations).
Therefore it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified the device of Razavi such that the electrodes are further configured to deliver heat sufficient to induce hemostasis for the purposes of preventing bleeding at a tissue site since Razavi recognizes the problem of bleeding and provides rapid detection to reverse the patient’s anticoagulation response as further evidence by Podhajsky 2006/0025760. Podhajsky provides a device for detecting blood and controlling an electrosurgical generator such select a hemostasis mode (coagulation) and/or adjust the amount of electrosurgical energy (Fig. 5). 
	Regarding claim 2, the combination teaches the limitations of claim 1. 
While Razavi provides for a current source it does not teach an electrosurgical generator to provide an alternating electric current to the electrodes. 
However, Coldwell provides for an electrosurgical generator designed to provide an alternating electric current to the one or more electrode pairs to produce the heat sufficient to effect the hemostasis (RF generator [0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external device of Razavi and provide for an electrosurgical generator such as radiofrequency for the purposes of delivering the alternating electric current to the one or more electrodes and coagulating tissue to prevent bleeding. 
	Regarding claim 3, the combination teaches the limitations of claim 1. Razavi provides wherein one or more electrode pairs are embedded in the renal sheath (multiple electrodes 20a, 20b, etc). Coldwell provides each electrode pair of the one or more electrode pairs includes an active electrode and a return electrode and the heat sufficient to effect the hemostasis is produced in circuit completing bleeding tissue surrounding the renal sheath between the active and return electrodes ([0039] energy may be delivered in a bipolar mode by coupling one or more electrodes 30 to opposite terminals of a RF generator. [0040] the apparatus 10 may be used to coagulate tissue to prevent bleeding at one or more locations).

Regarding claim 9, the combination teaches the limitations of claim 1 but does not teach wherein the renal sheath is at least about 8 mm in diameter and 17 cm in length. 
However, Razavi’s sheath is configured to be inserted in a blood vessel (Fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed dimensions for the renal sheath since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).
Regarding claim 10, Razavi teaches a system (Fig. 6) comprising:
a renal sheath including a distal end portion, a proximal end portion, and a medial portion between the distal and proximal end portions (sheath 12);
one or more electrode pairs disposed in the medial portion of the renal sheath (multiple electrodes 20a, 20b, etc),
a wiring system designed to connect the one or more electrode pairs to an electric current (electrical conductors 17a, 17b, etc e.g. wires extend along at least part of the sheath from the electrodes and can be connected to an external device).
While Razavi contemplates hemostasis during bleeding (a device which could more rapidly detect the presence of pericardial or retroperitoneal bleeding …rapid timely management such as reversal of the patient’s anticoagulation response during such cardiac procedures), it does not teach that the electrodes produce heat to induce hemostasis in bleeding tissue surrounding the sheath and producing current to produce heat sufficient to effect hemostasis. 
However, Coldwell teaches it is well known in the art to prevent bleeding by one or more electrodes connected to an electric current to produce heat sufficient to effect hemostasis (apparatus 10 comprises electrodes 30 [0039] energy may be delivered in a bipolar mode by coupling one or more electrodes 30 to opposite terminals of a RF generator. [0040] the apparatus 10 may be used to coagulate tissue to prevent bleeding at one or more locations).
Therefore it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified the device of Razavi such that the electrodes are further configured to deliver heat sufficient to induce hemostasis for the purposes of preventing bleeding at a tissue site since Razavi recognizes the problem of bleeding and provides rapid detection to reverse the patient’s anticoagulation response as further evidence by Podhajsky 2006/0025760. Podhajsky provides a device for detecting blood and controlling an electrosurgical generator such that when the device detects blood present in proximity to the electrode the system can instruct the control circuit in the electrosurgical generator to select a hemostasis mode (coagulation) and/or adjust the amount of electrosurgical energy (Fig. 5). 
While Razavi provides for a current source it does not teach an electrosurgical generator to provide an alternating electric current to the electrodes. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external device of Razavi and provide for an electrosurgical generator such as radiofrequency for the purposes of delivering the alternating electric current to the one or more electrodes and coagulating tissue to prevent bleeding. 
Claim 11 teaches the same limitations of claim 3 as previously rejected above. 
Claim 17 recites the same limitations of claim 9 as previously rejected above.
Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razavi (2010/0174170) in view of Coldwell (2005/0065509) as further evidenced by Podhajsky (2006/0025760) and in further view of Sarabia (2016/0193449). 
Regarding claim 5, the combination teaches the limitations of claim 4 as previously rejected above. 
Razavi does not teach further comprising a guidewire notch in the proximal end portion of the renal sheath wherein the guidewire notch is in a wall of the renal sheath opposite the wall including the pair of wires.
However, Sarabia teaches an introducer sheath 130 having a guidewire notch 144 to accommodate a guide wire 152.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath in Razavi such 
Claim 13 teaches the limitations of claim 5 as previously rejected above. 
Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razavi (2010/0174170) in view of Coldwell (2005/0065509) as further evidenced by Podhajsky (2006/0025760) and in further view of Long (2011/0098704).
Regarding claim 6, the combination teaches the limitations of claim 1. Razavi does not teach wherein a distal end of the renal sheath is beveled for atraumatic insertion of the renal sheath into a dilated tract over a dilator.
However, Long teaches an electrical ablation apparatus wherein the electrical 
ablation apparatus 300 comprises an elongate sheath 302 having a bevel 308 at the distal end to aid in the puncturing or piercing of tissue [0058].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the shape of the distal end of the sheath such that it is beveled since it aids in puncturing or piercing of tissue. 
Claim 14 recites the same limitations of claim 6 as previously rejected above.
Claims 7, 8, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razavi (2010/0174170) in view of Coldwell (2005/0065509) as further evidenced by Podhajsky (2006/0025760) and in further view of Rizq (2013/0304052). 

However, Rizq provides for a renal nerve modulation device wherein suitable polymers for medical device 12 includes polytetrafluoroethylene (PTFE), or polyvinylchloride (PVC) [0076].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the claimed material on the device of Razavi since Rizq teaches the material are suitable polymers for the medical device which is configured to be disposed in a blood vessel.
Regarding claim 8, the combination teaches the limitations of claim 7 as previously rejected above. Razavi provides for a dilator 28 that is insertable into the hollow sheath 12. Razavi does not teach transparent PVC and a non-transparent marker band for accurate insertion of the renal sheath into a dilated tract. 
However, Rizq teaches radiopaque marker bands may be incorporated into the design of the medical device 12. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided non-transparent marker bands for the purposes of aiding the user of the medical device to determine its location [0074].
The combination is silent about specifically teaching the PVC for the medical device is a clear PVC. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PVC In re Leshin, 125 USPQ 416. 
Claim 15 recites the same limitations of claim 7 as previously rejected above.
Claim 16 recites the same limitations of claim 8 as previously rejected above.
Claims 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razavi (2010/0174170) in view of Coldwell (2005/0065509) as further evidenced by Podhajsky (2006/0025760) and in further view of McClurken (7,811,282).
Regarding claim 12, the combination teaches the limitations of claim 1 as previously rejected above. Razavi provides for a pair of wires at least partially disposed within a wall of the renal sheath extending from a proximal end of the renal sheath to at least a first electrode pair of the one or more electrode pair (electrical conductors 17a, 17b, etc e.g. wires extend along at least part of the sheath from the electrodes and can be connected to an external device).
Razavi is silent about teaching an external cable including an external portion of the pair of wires extending from the proximal end of the renal sheath and a connector at a proximal end of the external cable opposite the renal sheath configured to connect the renal sheath to the electrosurgical generator. 
However, McClurken provides for an electrosurgical device comprising an external cable and a connector at a proximal end of the external cable configured to connect a sheath to the electrosurgical generator (radiofrequency energy from the electrosurgical unit 14 is provided via cable 34 to electrosurgical device 30 and to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pair of wires such that the external portion of the pair of wires extends to an external cable wherein a connector is placed at the proximal end of the cable and connects to an electrosurgical generator since these features (i.e. external cable and connector) are common knowledge, well known and widely used in the art of electrical connectors for fastening purposes, and involves only routine skill in the art.
Regarding claim 18 Razavi teaches a system (Fig. 6) comprising:
a renal sheath including a distal end portion, a proximal end portion, and a medial portion between the distal and proximal end portions (sheath 12);
one or more electrode pairs embedded in the medial portion of the renal sheath (multiple electrodes 20a, 20b, etc),
a wiring system designed to connect the one or more electrode pairs to an electric current (electrical conductors 17a, 17b, etc e.g. wires extend along at least part of the sheath from the electrodes and can be connected to an external device),
the wiring system includes a pair of wires at least partially disposed within a wall of the renal sheath extending from a proximal end of the renal sheath to at least a first electrode pair of the one or more electrode pairs (electrical conductors 17a, 17b, etc 
While Razavi contemplates hemostasis during bleeding (a device which could more rapidly detect the presence of pericardial or retroperitoneal bleeding …rapid detection of such bleeding can lead to more timely management such as reversal of the patient’s anticoagulation response during such cardiac procedures), it does not teach that the electrodes produce heat to induce hemostasis in bleeding tissue surrounding the sheath and producing current to produce heat sufficient to effect hemostasis. In addition it does not teach a second electrode pair wherein each electrode pair of the at least two electrode pairs includes an active electrode and a return electrode. 
However, Coldwell teaches it is well known in the art to prevent bleeding by one or more electrodes connected to an electric current to produce heat sufficient to effect hemostasis and further provides for more than one electrode pair (apparatus 10 comprises electrodes 30 [0039] energy may be delivered in a bipolar mode by coupling one or more electrodes 30 to opposite terminals of a RF generator. [0040] the apparatus 10 may be used to coagulate tissue to prevent bleeding at one or more locations).
Therefore it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified the device of Razavi such that the electrodes are further configured to deliver heat sufficient to induce hemostasis for the purposes of preventing bleeding at a tissue site since Razavi recognizes the problem of bleeding and provides rapid detection to reverse the patient’s 
Further evidence by Podhajsky 2006/0025760 provides a device for detecting blood and controlling an electrosurgical generator such that when the device detects blood present in proximity to the electrode the system can instruct the control circuit in the electrosurgical generator to select a hemostasis mode (coagulation) and/or adjust the amount of electrosurgical energy (Fig. 5). 
While Razavi provides for a current source it does not teach an electrosurgical generator to provide an alternating electric current to the electrodes. 
However, Coldwell provides for an electrosurgical generator designed to provide an alternating electric current to the one or more electrode pairs to produce the heat sufficient to effect the hemostasis (RF generator [0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external device of Razavi and provide for an electrosurgical generator such as radiofrequency for the purposes of delivering the alternating electric current to the one or more electrodes and coagulating tissue to prevent bleeding. 
Razavi is silent about teaching an external cable including an external portion of the pair of wires extending from the proximal end of the renal sheath and a connector at a proximal end of the external cable opposite the renal sheath configured to connect the renal sheath to the electrosurgical generator. 
However, McClurken provides for an electrosurgical device comprising an external cable and a connector at a proximal end of the external cable configured to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pair of wires such that the external portion of the pair of wires extends to an external cable wherein a connector is placed at the proximal end of the cable and connects to an electrosurgical generator since these features (i.e. external cable and connector) are common knowledge, well known and widely used in the art of electrical connectors for fastening purposes, and involves only routine skill in the art.
Claim 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razavi (2010/0174170) in view of Coldwell (2005/0065509) as further evidenced by Podhajsky (2006/0025760), and in further view of  McClurken (7,811,282), Sarabia (2016/0193449), and Long (2011/0098704).
Regarding claim 19, the combination teaches the limitations of claim 18. Razavi does not teach further comprising a guidewire notch in the proximal end portion of the renal sheath wherein the guidewire notch is in a wall of the renal sheath opposite the wall including the pair of wires.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath in Razavi such that a guidewire notch is made at a proximal portion of the sheath in a wall that is opposite the wall including the pair of wires since it allows the user to firmly position the guidewire and therefore introducer sheath within the patient while allowing the distal portion of the introducer sheath to be readily manipulated [0035]. 
Claim 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razavi (2010/0174170) in view of Coldwell (2005/0065509) as further evidenced by Podhajsky (2006/0025760), and in further view of  McClurken (7,811,282), Sarabia (2016/0193449), Long (2011/0098704), and Rizq (2013/0304052). 
Claim 20 recites the same limitations of claim 8 as previously rejected above.
Response to Arguments
Applicant's arguments filed10/28/2020 have been fully considered but they are not persuasive. 
With respect to Razavi Applicant recites “does not teach a renal sheath or even mention renal or kidney…Notably, the Razavi electrodes 20a and 20b are coupled to a measuring device for measuring impedance of conduction velocity, rather than being designed to produce heat sufficient to induce hemostasis in bleeding tissue surrounding the renal sheath as claimed.” 

The Examiner respectfully disagrees. Razavi teaches a sheath with one or more electrode pairs disposed in the medial portion of the sheath and a wiring system designed to connect to the one or more electrode pairs to an electric current. Since Razavi provides for the same sheath, electrode, and wiring system structure as claimed it would be capable of being applied to a renal portion. 
Furthermore, Razavi contemplates the problem of bleeding and managing it to prevent bleeding (hemostasis). Razavi is silent about managing the bleeding by producing heat to effect the hemostasis. However Coldwell was used to teach that an apparatus comprising a sheath with electrodes wherein the electrodes are connected to an electric current (electrosurgical generator/RF energy) may coagulate tissue to prevent bleeding at one or more locations. Coldwell was used to teach that it would be obvious to further configure the one or more electrode pairs of Razavi to deliver a current that is configured to coagulate tissue in order to prevent bleeding (since Razavi also contemplates the issue of bleeding and managing it). 

With respect to the rejection of claims 3, 11, and 18, Applicant sets forth “The bipolar mode in paragraph [0039] and the energy delivery to necrotize pleural tissue in paragraph [0040] does not establish that Coldwell teaches or suggests heat produced in a circuit-completing bleeding tissue surrounding the renal sheath. Furthermore, the tissue-necrotizing energy delivered by the electrodes of Coldwell’s apparatus grossly exceeds that sufficient to effect hemostasis.”
The Examiner respectfully disagrees since Coldwell provides for coagulation via an RF generator. It is well known in the art that the radiofrequency energy in Coldwell provides for heat/ thermal energy since it creates the tissue effect of coagulation to prevent bleeding. Coldwell specifically mentions “to prevent bleeding at one or more locations along the pleura tissue” and therefore provides for hemostasis as broadly as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shin (2012/0303015) teaches the present invention relates to an electrode needle for radiofrequency (RF) ablation or hemostasis and hemostatic device including the electrode needle, and more particularly to an electrode needle configured to cauterize a lesion from which tissue is extracted for a biopsy or a bleeding site on an organ by RF heating so as to stop bleeding and facilitate the regeneration of tissue, and a hemostatic device including the electrode needle. 
Oyola (2008/0021486) teaches to prevent extensive bleeding, hemostatic mechanisms such as energy coagulation can be used [0006]. In the case where an electrosurgical coagulation means is used, the bleeding can be treated or avoided by coagulating the tissue in the treatment areas with an electro-coagulator that applies a low level current to denature cells to a sufficient depth without cutting the tissue [0007]. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794